Case: 4:19-cv-02202-SRC Doc. #: 80 Filed: 02/05/21 Page: 1 of 4 PageID #: 1935




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

AMCO INSURANCE COMPANY, and                                  )
DEPOSITORS INSURANCE COMPANY                                 )
                                                             )
        Plaintiffs,                                          )
                                                             )
v.                                                           )
                                                             )   Case No.: 4:19-cv-02202-SRC
COLUMBIA MAINTENANCE COMPANY, ET AL.,                        )
                                                             )
        Defendants                                           )

                    PLAINTIFFS AMCO AND DEPOSITORS’
      MOTION FOR SUBSTITUTION OF THE PERSONAL REPRESENTATIVES FOR
     DECEASED RESPONDENT WILLIAM HAUSMAN PURSUANT TO RULE 25(A)(1)

        COME NOW, Plaintiffs AMCO Insurance Company and Depositors Insurance Company

(“AMCO”, together with “Depositors”, “Plaintiffs”), by and through undersigned counsel, and for

their Motion for Substitution of the Personal Representatives for deceased Respondent William

Hausman pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure, hereby state as

follows:

        1.      On December 11, 2020, counsel for Defendants Columbia Maintenance, MK

Maintenance, LLC, and William Hausman filed a Suggestion of Death of Defendant William

Hausman in this action for Declaratory Judgment, thereby advising the Court and all interested

parties that Defendant William Hausman had died.

        2.      On December 15, 2020, following the filing of the Suggestion of Death in this

matter, Plaintiffs’ counsel contacted Defendants’ counsel James Wyrsch and inquired as to the

preferred party to be substituted for decedent William Hausman. Mr. Wyrsch responded, “Working

on it. Will let you know.” (Exhibit A, Email Correspondence). To date, Mr. Wyrsch has not

advised Plaintiffs’ counsel as to the proper or preferred party to be substituted for Mr. Hausman.
Case: 4:19-cv-02202-SRC Doc. #: 80 Filed: 02/05/21 Page: 2 of 4 PageID #: 1936




       3.      On December 31, 2020, this Court granted summary judgment in favor of Plaintiffs

AMCO and Depositors, and entered Judgment in favor of Plaintiffs and against Defendants on all

claims asserted in Plaintiffs’ Joint Petition for Declaratory Judgment, thereby fully and finally

disposing of all claims pending before this Honorable Court in this matter. (Exhibit B,

Memorandum and Order; Exhibit C, Judgment). In so doing, the Court noted that a Suggestion of

Death had been previously filed, and no party had moved to substitute a different party on account

of Mr. Hausman’s death.

       4.      As the Court is aware, Defendants claim that a proper party should have been

substituted for Mr. Hausman prior to the entry of Judgment. In accordance with Plaintiffs’

Response to Defendants’ Motions to Vacate the Judgment, Plaintiffs hereby request that the Court

substitute Russell J. Hausman, Frank T. Hausman and Elizabeth J. Felton, as personal

representative for the Estate of William Hausman, in place of decedent William Hausman as a

proper party to represent the interests of William Hausman in this matter for all purposes going

forward

       6.      Russell J. Hausman, Frank T. Hausman and Elizabeth J. Felton were appointed as

co-Personal Representatives for the Estate of William Hausman on or about February 5, 2021,

following the filing of an Application for Probate of a Will, and a Petition for Letters Testamentary

in the Probate Division in the Circuit Court of St. Louis County. (Exhibit D, Letters Testamentary,

Exhibit E, Notice of Letters Testamentary Granted).

       7.      The pleadings to begin the process of opening the Estate of William Hausman were

not filed by the Estate’s attorney until January 14, 2021, such that an Estate was not yet open or in

the process of being opened at the time the Court entered its Judgment in this matter. (Exhibit F,

Application for Probate of Will; Exhibit G , Petition for Letters Testamentary).




                                                 2
Case: 4:19-cv-02202-SRC Doc. #: 80 Filed: 02/05/21 Page: 3 of 4 PageID #: 1937




       8.      Rule 25(a)(1) of the Federal Rules of Civil Procedure provides that “If a party dies

and the claim is not extinguished, the court may order substitution of the property party. A motion

for substitution may be made by any party or by the decedent’s successor or representative . . .

within 90 days after service of a statement noting the death . . .” See FRCP 25(a)(1) (2020).

       9.      Accordingly, pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure,

Plaintiffs now respectfully request that this Court substitute Russell Hausman, Frank T. Hausman

and Elizabeth J. Felton, as duly-appointed co-personal representatives of the Estate of William

Hausman, in place of Defendant William Hausman as proper parties to represent the interests of

William Hausman in this matter for all necessary purposes going forward, and grant whatever

further relief this Court deems just and proper. A copy of this pleading is being served on the co-

personal representatives’ registered agent in the State of Missouri.

                                               Respectfully submitted,


                                               /s/ Russell F. Watters
                                               Russell F. Watters #25758MO
                                               John D. Cooney #61080MO
                                               BROWN & JAMES, P.C.
                                               800 Market Street, Suite 1100
                                               St. Louis, Missouri 63101
                                               (314) 421-3400
                                               (314) 421-3128 -- Facsimile
                                               rwatters@bjpc.com
                                               jcooney@bjpc.com
                                               Attorneys for Plaintiffs
                                               Depositors Insurance Company and
                                               AMCO Insurance Company




                                                 3
Case: 4:19-cv-02202-SRC Doc. #: 80 Filed: 02/05/21 Page: 4 of 4 PageID #: 1938




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of February, 2021, the foregoing was filed
electronically with the Clerk of the Court to be served on counsel of record by operation of the
Court’s electronic filing system, and also by regular U.S. Mail, postage pre-paid and electronic
mail, upon the following:

 James R. Wyrsch                              Gretchen Myers
 KHAZAELI WYRSCH, LLC                         THE LAW OFFICES OF GRETCHEN
 911 Washington Avenue, Suite 211             MYERS, P.C.
 St. Louis, MO 63101                          222 S. Central Ave., Suite 675
 James.wyrsch@kwlawstl.com                    St. Louis, MO 63105
 Attorneys     for     Defendants   Columbia gmyers@gmyerslaw.com
 Maintenance, MK Maintenance, LLC and legalteam@gmyerslaw.com
 William Hausman                              Attorneys for Defendants Charles Taylor and
                                              Harold Barnett
 Jeanne M. Miller
 Bryan Cave Leighton Paisner
 211 North Broadway, Suite 3600
 St. Louis, MO 63102
 jmmiller@bclplaw.com
 Registered Agent for Personal Representative
 Of the Estate of William Hausmann




                                                   /s/ Russell F. Watters

25446917.1




                                               4
